Citation Nr: 0702285	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  99-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for chip fracture, 
left ankle.

2.  Entitlement to a rating in excess of 10 percent for tinea 
pedis.

3.  Entitlement to service connection for frostbite of the 
feet.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
chip fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in May 1986, after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision promulgated by 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which confirmed and continued the 10 
percent rating for the service-connected tinea pedis, as well 
as the noncompensable (zero percent) rating for the service-
connected chip fracture of the left ankle.  This decision 
also denied service connection for a left knee disorder, and 
found that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
frostbite of the feet. 

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in February 2001.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

This case was previously before the Board in May 2001 and 
January 2004.  In May 2001, the Board remanded the case for 
additional development.  Thereafter, in January 2004 the 
Board, in pertinent part, found that new and material 
evidence had been received to reopen the previously denied 
claim of service connection for frostbite, and remanded the 
claims for additional development.  The case has now been 
returned to the Board for further appellate consideration.

As a preliminary matter, the Board finds, with the exception 
of the left knee disorder, that the prior remand directives 
have been substantially complied with, and that a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

For the reasons addressed in the REMAND portion of the 
decision below, the claim of service connection for a left 
knee disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected chip fracture of the left 
ankle is manifested by marked limitation of motion.

3.  The veteran's service-connected tinea pedis is not 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  Further, the disability 
does not affect 20 to 40 percent of the entire body or of 
exposed areas affected; systemic therapy such as 
corticosteroids or other immunosuppressive drugs have not 
been required for a total duration of six weeks or more 
during the past 12-month period.

4.  The competent medical evidence reflects that the veteran 
has no current residuals of his in-service treatment for 
frostbite of the feet.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 20 percent for 
the veteran's chip fracture of the left ankle are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected tinea pedis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7806 (2006); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

3.  Service connection is not warranted for frostbite of the 
feet.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA before the initial adjudication in this case. 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006)  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification by letters dated in June 
2001, May 2004, December 2004, and June 2006.  

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the June 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in an August 2006 statement, the 
veteran's accredited representative cited to relevant 
regulatory provisions of 38 C.F.R. Part 4 regarding the 
current increased rating claims, as well as provisions of 38 
C.F.R. Part 3 regarding service connection claims to include 
secondary service connection under section 3.310.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

In addition, with the exception of the left knee claim, the 
duty to assist the veteran also has been satisfied in this 
case.  All relevant medical records pertinent to the issues 
on appeal are in the claims folder.  Nothing indicates that 
the veteran has indicated the existence of any relevant 
evidence that has not been obtained or requested.  As noted 
in the Introduction, he had the opportunity to present 
evidence and testimony at a hearing conducted in February 
2001.  Further, he was accorded VA medical examination 
regarding this case in September 1998, January 1999, August 
2001, and July 2005.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
, 1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating Claims

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Left Ankle Disorder

Legal Criteria.  Limitation of motion of the ankle is 
evaluated pursuant to the criteria found at 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Under this Code, moderate 
limitation of ankle motion is assigned a 10 percent rating.  
Marked limitation of ankle motion warrants a 20 percent 
rating.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of 20 percent based upon 
marked limitation of ankle motion.  The Board notes that the 
veteran complained that his left ankle popped, cracked, and 
swelled at the September 1998 VA medical examination.  
However, no objective findings, including range of motion, 
appear to have been made on physical examination.  There were 
also no relevant findings of the left ankle on the January 
1999 VA medical examination.

At the August 2001 VA joints examination, the veteran 
reported occasional aching, soreness, tenderness, and 
swelling of the left ankle depending on use.  The more he was 
up on it, he would get soreness and tenderness laterally.  
Nevertheless, no surgery, no brace, and no cane was needed.  
On physical examination, the left ankle was without swelling 
or deformity, although there was a slight amount of 
tenderness distally over the distal fibula of the left ankle.  
He also had normal station and gait.  However, range of 
motion showed dorsiflexion to 10 degrees, and plantar flexion 
to 40 degrees.

At the July 2005 VA joints examination, the veteran reported 
that his left ankle felt weak without good support, but he 
did not wear a brace.  In addition, if he twisted the ankle, 
it would swell, but otherwise there was no swelling.  On 
physical examination, his left ankle flexed to 4 degrees, 
with plantar flexion to12 degrees.  

When comparing the above mentioned range of motion findings 
for the left ankle to normal range of ankle motion at 38 
C.F.R. § 4.71, plate II, the Board finds that it more nearly 
approximates the criteria for marked limitation of ankle 
motion under Diagnostic Code 5271.  Accordingly, the Board 
concludes he is entitled to a compensable rating of 20 
percent for that service-connected disability.  Reasonable 
doubt has been resolved in favor of the veteran.  See 38 
C.F.R. §38 C.F.R. § 3.102, 4.3, 4.7.

The Board also finds that the record does not support a 
rating in excess of 20 percent for the veteran's service-
connected chip fracture of the left ankle.
No higher rating is provided for limitation of motion.  

The Board further finds that none of the other Diagnostic 
Codes used for evaluating ankle disabilities are for 
application in the instant case.  For example, there is no 
competent medical evidence that the left ankle is manifested 
by ankylosis.  As such, the criteria found at Diagnostic Code 
5270 is not for application as it pertains to ankylosis of 
the ankle.

For these reasons, the Board finds that the veteran is 
entitled to a compensable rating of 20 percent for his 
service-connected left ankle disorder.  

B.  Tinea Pedis

Legal Criteria.  The veteran's service-connected tinea pedis 
has been evaluated pursuant to the criteria found at 
38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes that the criteria for rating skin disorders 
were revised effective August 30, 2002 (during the instant 
appeal period).  When the applicable regulations are amended 
during the pendency of an appeal, as here, the version of the 
regulations most favorable to the veteran is to be applied 
from the effective date of the criteria change, but not 
prior. VAOPGCPREC 3-2000.

Under the "old" Diagnostic Code 7806, a zero percent rating 
was warranted for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under the revised version of Diagnostic Code 7806, a 10 
percent rating requires involvement of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires involvement of 20 to 40 percent of 
the entire body or of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires involvement of more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
tinea pedis under either the "old" or the "new" version of 
Diagnostic Code 7806.

With respect to the criteria in effect prior to August 30, 
2002, the Board notes that the competent medical evidence 
reflects that the veteran did experience intermittent 
exfoliation, exudation and/or itching of the feet due to the 
service-connected disability.  However, the record does not 
support a finding that it was of such severity as to 
constitute constant exudation or itching, nor extensive 
lesions, nor marked disfigurement.  For example, at the 
September 1998 VA skin examination, the veteran was found to 
have dyshidrotic eczema with scaling and cracking of the 
plantar aspects of both feet.  Onychomycotic toenails were 
also noted on this examination, as well as on a subsequent 
January 1999 VA skin examination.  Although there were 
findings regarding the buttock, upper and posterior thigh, no 
objective findings appear to have been made on the January 
1999 examination regarding tinea pedis.  However, it was 
noted that there was no excoriation.

Treatment records dated in August 2004 note that the 
veteran's feet were peeling on the plantar surface, that both 
great toes had had the nails removed as well as on some of 
the other toes, and that pus was oozing from both great toes.  
Although the impression was bacterial infection (cellulitis) 
it was also stated that it had to rule-out fungal infection 
(tinea pedis).  The results of foot scrapings do not appear 
to be of record.  However, even assuming this treatment was 
due to the service-connected tinea pedis, subsequent records 
through 2005 do not indicate any such impairment on 
evaluation of the feet, although there were various notations 
regarding the toenails.  For example, records dated in June 
2005 note that the toenails were cut extremely short.

Thereafter, at a July 2005 VA skin examination, the veteran 
reported flare-ups of his tinea pedis, and reported that when 
they occurred he had flaking, itching, and water blisters.  
Further, he reported he had to change his socks two to three 
times a day.  However, he reported no trouble walking, 
although his feet would be painful when this condition 
occurred.  He did not wear orthotics or special shoes.  On 
examination, he was found to have calluses on the bottom of 
the right foot.  Nevertheless, he had good hair growth.  The 
skin was warm with the toes being cool.  Onychomycosis of all 
his nails was noted, but the skin was intact with no 
splitting, bleeding, active tinea pedis or other 
abnormalities at the time of the examination.  Impression was 
intermittent recurrent tinea pedis of the feet with no 
evidence at that time of active disease.  Still, it was noted 
that when the condition flared-up, the veteran's feet were 
painful to walk on and there was excoriation, ulceration and 
drainage.

The Board acknowledges that the veteran underwent an 
additional VA skin examination in February 2006, but that it 
was for facial folliculitis.  No pertinent findings were made 
on this examination regarding the service-connected tinea 
pedis.

In view of the foregoing medical evidence showing that the 
veteran experiences intermittent symptoms of tinea pedis, it 
is clear that the service-connected disability has not 
resulted in either constant exudation nor constant itching.  
Moreover, a thorough review of the aforementioned VA medical 
examinations does not show that it has resulted in either 
extensive lesions and/or marked disfigurement.  Consequently, 
the criteria for a rating in excess of 10 percent under the 
"old" version of Diagnostic Code 7806 are not met.

With respect to the "new" or revised version of Diagnostic 
Code 7806, in effect since August 30, 2002, the Board notes 
that a thorough review of the VA medical examinations and 
treatment records does not reflect that the tinea pedis 
involves 20 to 40 percent of the entire body or of exposed 
areas affected.  Further, the medical evidence does not 
reflect that it requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  For example, the only 
treatment noted at the July 2005 VA skin examination was 
Terramycin ointment.  Consequently, the record does not 
reflect he is entitled to a rating in excess of 10 percent 
under the current version of Diagnostic Code 7806.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
tinea pedis under either the "old" or "new" version of 
Diagnostic Code 7806.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Extraschedular Rating

The Board notes that the RO included the regulation 
pertaining to extraschedular evaluations, 38 C.F.R. § 
3.321(b), in the February 1999 Statement of the Case (SOC), 
and cited to this regulation in a January 2003 Supplemental 
SOC (SSOC).  However, the RO did not then or at any other 
time adjudicate the matter of the veteran's entitlement to an 
extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  Further, the veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance); see also VAOPGCPREC 6-96.


II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board acknowledges that 
the veteran's service medical records confirm that he had 
frostbite of the feet while on active duty.  Specifically, 
records dated in February 1978 reflect that the veteran was 
assessed with immersion foot.  He was evacuated the following 
day for frostbite of the feet.  He was given a profile 
limiting his activities later that same month.  However, 
there were no subsequent records indicating treatment for 
frostbite residuals while on active duty.  In fact, his feet 
were evaluated as normal on his February 1986 retirement 
examination.

The Board further notes that the veteran was accorded a VA 
cold injury examination in July 2005 for the specific purpose 
of evaluating his frostbite of the feet claim.  At the 
examination, the examiner noted that the claims folder had 
been reviewed.  Following examination, the examiner diagnosed 
cold injury in 1978 with no objective evidence of residuals 
based on examination and X-ray studies.  The examiner 
acknowledged that there were some subjective symptoms of 
discomfort in the winter, when the veteran's feet were cold.  
However, the examiner opined that it appeared more likely 
than not that any residual skin problems with his feet were 
related to his tinea pedis rather than residuals of the 
frostbite.

No other competent medical opinion is otherwise of record 
which supports a finding of any current residuals of the in-
service frostbite.  Consequently, the Board must conclude 
that the preponderance of the competent medical evidence is 
against a finding that the veteran has a current disability 
as a result of that in-service incident.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for frostbite of the feet, and it must be denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.




ORDER

Entitlement to a compensable rating of 20 percent for chip 
fracture, left ankle, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for tinea 
pedis is denied.

Entitlement to service connection for frostbite of the feet 
is denied.


REMAND

The veteran essentially contends that his current left knee 
disorder is secondary to his service-connected chip fracture 
of the left ankle.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

At the July 2005 VA joints examination, the veteran was 
diagnosed with left knee strain, without objective findings 
of physical abnormalities or X-ray joint disease.  Further, 
the examiner opined that the left knee condition appeared to 
be unrelated to the veteran's left ankle condition, and 
objectively did not appear to have any objective 
abnormalities.

No competent medical opinion is otherwise of record which 
supports a finding that the veteran's service-connected left 
ankle disorder caused his current left knee disorder.  
Nevertheless, the July 2005 VA examiner did not specifically 
address the issue of whether the service-connected left ankle 
disorder aggravates the left knee.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim).  In view of the foregoing, the Board concludes that a 
remand is required in order to obtain a competent medical 
opinion as to whether the veteran's service-connected left 
ankle disorder aggravates the nonservice-connected left knee 
disorder.

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee since July 2005.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran's claims folder should be made 
available to the July 2005 VA examiner 
for review and clarification as to the 
etiology of the veteran's left knee 
disorder.  The examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the left knee disorder 
is aggravated by the service-connected 
let ankle disorder.  By aggravation, the 
Board means a permanent increase beyond 
the natural progress of the disability.

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

If the July 2005 VA examiner is 
unavailable, the requested opinion should 
be obtained from another appropriately 
qualified competent medical professional.  


If this clinician determines that a new 
examination is necessary in order to 
provide the opinion, one should be 
conducted.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
September 2005, and provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


